
	
		I
		112th CONGRESS
		2d Session
		H. R. 5129
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income amounts paid by an employer on an employee’s student
		  loans.
	
	
		1.Short titleThis Act may be cited as the
			 Student Loan Employment Benefits Act
			 of 2012.
		2.Student loan
			 payment assistance programs
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 127 the following new section:
				
					127A.Student loan
				payment assistance programs
						(a)In
				generalGross income of an
				employee does not include amounts paid or incurred by the employer for student
				loan payment assistance provided to such employee if the assistance is
				furnished pursuant to a program which is described in subsection (d).
						(b)LimitationThe amount taken into account under
				paragraph (1) with respect to an individual for student loan assistance with
				respect to student loan payments during a taxable year shall not exceed
				$5,000.
						(c)Earned income
				limitationThe amount
				excluded from the income of an employee under subsection (a) for any taxable
				year shall not exceed the earned income of such employee for such taxable
				year.
						(d)Student loan
				payment assistance program
							(1)In
				generalFor purposes of this
				section a student loan payment assistance program is a separate written plan of
				an employer for the exclusive benefit of his employees to provide such
				employees with student loan payment assistance which meets the requirements of
				paragraphs (2) through (9) of this subsection. If any plan would qualify as a
				student loan payment assistance program but for a failure to meet the
				requirements of this subsection, then, notwithstanding such failure, such plan
				shall be treated as a student loan payment assistance program in the case of
				employees who are not highly compensated employees.
							(2)DiscriminationThe
				contributions or benefits provided under the plan shall not discriminate in
				favor of employees who are highly compensated employees (within the meaning of
				section 414(q)).
							(3)EligibilityThe
				program shall benefit employees who qualify under a classification set up by
				the employer and found by the Secretary not to be discriminatory in favor of
				employees described in paragraph (2).
							(4)Principal
				shareholders or ownersNot
				more than 25 percent of the amounts paid or incurred by the employer for
				student loan payment assistance during the year may be provided for the class
				of individuals who are shareholders or owners (or their spouses or dependents),
				each of whom (on any day of the year) owns more than 5 percent of the stock or
				of the capital or profits interest in the employer.
							(5)No funding
				requiredA program referred
				to in paragraph (1) is not required to be funded.
							(6)Notification of
				eligible employeesReasonable notification of the availability
				and terms of the program shall be provided to eligible employees.
							(7)Statement of
				expensesThe plan shall
				furnish to an employee, on or before January 31, a written statement showing
				the amounts paid or expenses incurred by the employer in providing student loan
				payment assistance to such employee during the previous calendar year.
							(8)Benefits
								(A)In
				generalA plan meets the requirements of this paragraph if the
				average benefits provided to employees who are not highly compensated employees
				under all plans of the employer is at least 55 percent of the average benefits
				provided to highly compensated employees under all plans of the
				employer.
								(B)Salary reduction
				agreementsFor purposes of subparagraph (A), in the case of any
				benefits provided through a salary reduction agreement, a plan may disregard
				any employees whose compensation is less than $25,000. For purposes of this
				subparagraph, the term compensation has the meaning given such
				term by section 414(q)(4), except that, under rules prescribed by the
				Secretary, an employer may elect to determine compensation on any other basis
				which does not discriminate in favor of highly compensated employees.
								(9)Excluded
				employeesFor purposes of paragraphs (3) and (8), there shall be
				excluded from consideration—
								(A)subject to rules
				similar to the rules of section 410(b)(4), employees who have not attained the
				age of 21 and completed 1 year of service (as defined in section 410(a)(3)),
				and
								(B)employees not
				included in a student loan payment assistance program who are included in a
				unit of employees covered by an agreement which the Secretary finds to be a
				collective bargaining agreement between employee representatives and 1 or more
				employees, if there is evidence that student loan payment benefits were the
				subject of good faith bargaining between such employee representatives and such
				employer or employers.
								(e)Definitions and
				special rulesFor purposes of this section—
							(1)Student loan
				payment assistance
								(A)In
				generalThe term student loan payment assistance
				means the payment of principal or interest on—
									(i)any indebtedness
				incurred by the employee solely to pay qualified higher education expenses (as
				defined in section 221) which—
										(I)are paid or
				incurred within a reasonable period of time before or after the indebtedness
				was incurred, and
										(II)are attributable
				to education furnished during a period during which the employee was an
				eligible student, or
										(ii)any indebtedness
				used to refinance indebtedness described in clause (i).
									Such
				term shall not include any payment of principal or interest on indebtedness
				owed to a person who is related (within the meaning of section 267(b) or
				707(b)(1)) to the taxpayer or to any person by reason of a loan under any
				qualified employer plan (as defined in section 72(p)(4)) or under any contract
				referred to in section 72(p)(5).(B)Eligible
				studentThe term eligible student has the meaning
				given such term by section 25A(b)(3).
								(C)DependentThe
				term dependent has the meaning given such term by section 152
				(determined without regard to subsections (b)(1), (b)(2), and (d)(1)(B)
				thereof).
								(2)Earned
				incomeThe term earned
				income shall have the meaning given such term in section 32(c)(2), but
				such term shall not include any amounts paid or incurred by an employer for
				student loan payment assistance to an employee.
							(3)EmployeeThe
				term employee includes, for any year, an individual who is an
				employee within the meaning of section 401(c)(1) (relating to self-employed
				individuals).
							(4)EmployerAn individual who owns the entire interest
				in an unincorporated trade or business shall be treated as his own employer. A
				partnership shall be treated as the employer of each partner who is an employee
				within the meaning of paragraph (3).
							(5)Attribution
				rules
								(A)Ownership of
				stockOwnership of stock in a
				corporation shall be determined in accordance with the rules provided under
				subsections (d) and (e) of section 1563 (without regard to section
				1563(e)(3)(C)).
								(B)Interest in
				unincorporated trade or businessThe interest of an employee in a trade or
				business which is not incorporated shall be determined in accordance with
				regulations prescribed by the Secretary, which shall be based on principles
				similar to the principles which apply in the case of subparagraph (A).
								(6)Utilization test
				not applicableA student loan
				payment assistance program shall not be held or considered to fail to meet any
				requirements of subsection (d) (other than paragraphs (4) and (8) thereof)
				merely because of utilization rates for the different types of assistance made
				available under the program.
							(7)Disallowance of
				excluded amounts as credit or deductionNo deduction or credit shall be allowed to
				the employee under any other section of this chapter for any amount excluded
				from the gross income of the employee by reason of this
				section.
							.
			(b)Conforming
			 amendmentsSections
			 221(d)(2)(A), 414(n)(3)(C) and (t)(2), 3121(a)(18), 3306(b)(13), 3401(a)(18),
			 and 6039D(d)(1) of such Code are each amended by inserting 127A,
			 after 127,.
			(c)Clerical
			 amendmentThe table of
			 sections for part III of subchapter B of chapter 1 of such Code is amended by
			 inserting after the item relating to section 127 the following new item:
				
					
						Sec. 127A. Student loan payment assistance
				programs.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
